Citation Nr: 1550989	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  He died in April 2007, and the Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Appellant or the Appellant's representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015). In July 2014, the Board issued a decision that denied entitlement to service connection for the cause of the Veteran's death.  Thereafter, the Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an Order which remanded the case for compliance with the parties' Joint Motion for Remand.  In order to prevent prejudice to the Veteran, the July 2014 Board decision that denied entitlement to service connection for the cause of the Veteran's death must be vacated, and a new decision will be entered as if the July 2014 Board decision had never been issued.


REMAND

The Veteran died in April 2007.  His certificate of death listed the immediate cause of death as metastatic gastric carcinoma.  At the time of his death, service connection was not in effect for any disorder.  

The Veteran's service personnel records indicate that he served as a fuel specialist/refueling unit operator in the United States Air Force.  These records also reveal that the Veteran was responsible for inspecting and performing operators' maintenance, and recording the same on applicable forms on all assigned mobile refueling equipment.  According to a September 1967 report, the Veteran delivered aviation fuels, oils, and mineralized water using the different types of assigned equipment.  An April 1968 industrial occupational physical reflects that the Veteran's duties as a fuel specialist/refueling unit operator exposed him to alcohol, aviation gas, JP-4, and oils.  He also reported that he had experienced "fatigue, dizziness, and skin rash."

In an April 2012 Written Brief Presentation, the Appellant's representative asserted that the Veteran "served as an aircraft refueling technician while in the Air Force and was exposed to numerous toxic chemical and substances in the course of his duties."  The Appellant's representative also asserted that the Veteran's "exposure to jet fuel and hazardous chemicals and substances [could] be the cause of [his] cancer."  Based on the foregoing, the Appellant's representative requested that the Board remand this matter and procure a medical opinion regarding the "possible sources of service connection for the gastric cancer that took [the Veteran's] life."

In its July 2014 decision, the Board denied the Appellant's claim seeking entitlement to service connection for the cause of the Veteran's death.  Despite the representative's contentions, the Board determined that VA was not required to obtain a medical opinion regarding the relationship between the metastatic gastric carcinoma and his exposure to jet fuels while in the Air Force.  Specifically, the Board found that the evidence of record did not establish a causal relationship between any incident in service and the Veteran's metastatic gastric carcinoma, which was diagnosed over four decades after he separated from military service.  The Board further observed that neither the Appellant nor her representative had presented or identified any such existing evidence or opinion.  Finally, the Board concluded that VA is not required to obtain a medical opinion addressing the etiology of the Veteran's cause of death as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that his fatal disease was otherwise related to service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  However, the examiner did not address whether the Veteran's exposure to JP-4 jet fuel in service caused or resulted in his post-service diagnosis of metastatic gastric carcinoma.

In April 2014, the Appellant's representative submitted another Written Brief Presentation asserting that the "veteran worked with carcinogenic substances in service such as benzene, toluene, and lead in aviation fuels."  The representative provided additional evidence in the form of internet research and medical treatise excerpts regarding jet emissions and jet fuel exposure and the relationship between the JP-4 chemical component "toluene" and gastric/stomach cancer.  The representative further argued that the Veteran "would have been around carcinogenic jet and diesel exhaust (from the planes and the tanker truck)."

Under these circumstances, the Board finds it necessary to obtain a medical opinion addressing whether there is a causal relationship between the Veteran's immediate cause of death, diagnosed as metastatic gastric carcinoma, and his exposure to JP-4 jet fuel while performing duties as a fuel specialist/refueling unit operator in the Air Force.  Accordingly, the RO must obtain an addendum VA medical opinion to clarify the etiology of the Veteran's cause of death.  38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim seeking entitlement to service connection for the cause of the Veteran's death.  Based on her response, the RO must obtain any evidence that has not already been associated with the paper claims file or electronic claims file.  

All attempts to secure this evidence must be documented by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Appellant is ultimately responsible for providing information.  The Appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain an appropriate medical opinion to clarify the relationship between the Veteran's diagnosed post-service metastatic gastric carcinoma and his active military service, to include exposure to JP-4 jet fuel while performing duties as a fuel specialist/refueling unit operator in the Air Force.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  

Based on a detailed review of the evidence of record, and with consideration of the statements made by the Appellant and her representative, the examiner must provide a medical opinion addressing whether the cause of the Veteran's death, metastatic gastric carcinoma, was related to his military service, to include as due to exposure to JP-4 jet fuel and other hazardous chemicals while serving as a fuel specialist/refueling unit operator in the Air Force.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures. 

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the claims file and electronic records.  If the benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

